Citation Nr: 1726345	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  15-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma at the base of the tongue, to include as caused by in-service herbicide exposure and/or service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1970, including service in the Republic of Vietnam from November 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

To date, the Veteran has not been afforded a VA examination relating to his claim for service connection for squamous cell carcinoma.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, a March 2010 pathology report shows the Veteran was diagnosed with squamous cell carcinoma both of the left base of the tongue and the left neck.  An August 2012 problem list contained in VA treatment records includes "tongue carcinoma," and notes the Veteran was experiencing dry mouth due to radiation for tongue cancer.  A February 2015 treatment note indicates the Veteran previously had squamous cell cancer of the throat and was treated with seven weeks of radiation to the base of the tongue.  An April 2016 note shows the Veteran's radiation for tongue carcinoma was completed in June 2010.  Subsequently, an April 2016 "active problem" list in VA records included malignant neoplasm of the base of the tongue, and in September 2016 an assessment of tongue cancer was provided.  Treatment notes dated in January 2017 then indicated the Veteran was status post-radiation treatment in 2010.  In his April 2017 testimony before the undersigned, the Veteran asserted he continued to be "scoped" every ninety days to monitor the status of his squamous cell carcinoma.

The Veteran has asserted his belief that his squamous cell carcinoma is related to exposure to herbicide agents in service.  The Board notes that, due to his service in Vietnam between November 1967 and November 1968, the Veteran's in-service exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Veteran has also contended he directly unloaded barrels of Agent Orange from aircraft during service, and spilled the chemical on himself in the process.  In addition, in an October 2015 correspondence, the Veteran's representative documented the Veteran's contention that his squamous cell carcinoma may have been caused by his service-connected prostate cancer.  

The Board notes it appears the Veteran's squamous cell carcinoma was successfully treated in 2010, and it is somewhat unclear whether he has had any residual cancer or other symptoms since initiating his claim for service connection in August 2012.  This lack of clarity is primarily due to "active problem" lists in the Veteran's records which include malignant neoplasms of the tongue as recently as 2016.  In addition, while the Veteran initially claimed service connection for squamous cell cancer of the base of the tongue, the records discussed above show the cancer may have also affected the Veteran's throat and neck.

Under these circumstances, the Board has determined that pursuant to McLendon, a remand for a VA examination and opinion is warranted.  In addition to addressing the etiology of the Veteran's squamous cell carcinoma, the examiner will be asked to determine the presence, or lack thereof, of residual symptoms following the Veteran's 2010 treatment, as well as the different areas of the Veteran's body which were affected by the condition. 

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then afford the Veteran a VA examination to determine the nature and etiology of any squamous cell carcinoma present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should determine whether the Veteran has had any squamous cell carcinoma of the tongue, throat, neck, or any other part of his body, during the period of the claim. 

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma originated during or is otherwise etiologically related to his military service, to include his presumed in-service exposure to herbicide agents.

The examiner should consider the Veteran's statement to the effect that he handled Agent Orange during service and spilled it on himself.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma is proximately due to his service-connected prostate cancer.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma has been aggravated (permanently worsened beyond its natural progression) by his service-connected prostate cancer.

In providing his or her opinions, the examiner may wish to consider the Veteran's VA treatment notes showing that as of April 2007, he was smoking two packs of cigarettes per day and had been smoking for the previous fifty years.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



